Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A | X | Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 | | Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number: 000-51787 Asia Electrical Power International Group Inc. (Name of small business issuer in its charter) Nevada 98-0522960 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 6130 Elton Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Issuer's telephone Number 702-216-0470 Securities registered under Section 12(b) of the Exchange Act: Common Stock, $0.001 par value Common OTCBB (Title of class) (Name of exchange on which registered) · Check whether the issuer is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act. | | · Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | X | No | | · Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- KSB or any amendment to this form 10-KSB. | X | · Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes | | No | X | · State issuer's revenue for its most recent fiscal year: $8,074,012 for the fiscal year ended December 31, 2006 · The aggregate market value of held by non-affiliates and affiliates as of November 6, 2007 was $ 48,879,375 and $ 62,833,965, respectively. For purposes of the foregoing calculation only, directors and executive officers and holders of 10% or more of the issuer's common capital stock have been deemed affiliates. · State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: The registrant had 51,959,693 shares of common stock outstanding as of November 6, 2007. · Transitional Small Business Disclosure Format (Check one): Yes | | ; No | X | - 1 - ***** On October 5, 2006 the Company determined that a restatement of its financial statements for the year ended December 31, 2006 was necessary to eliminate the consolidation of Shenzhen Naiji Science and Technology Co. Ltd., to correct an error in recording the issuances of 3,000,000 shares of common stock and 5,000,000 shares of preferred stock, and to correct several errors in accounting. Please refer to our notes to financial statements note 3. ***** - 2 - TABLE OF CONTENTS PART I Item 1 Description of Business 5 Item 2 Description of Property 16 Item 3 Legal Proceedings 18 Item 4 Submission of Matters to a Vote of Security Holders 18 PART II Item 5 Market for Common Equity and Related Stockholder Matters 18 Item 6 Management's Discussion and Analysis or Plan of Operation 22 Item 7 Financial Statements 30 Item 8 Change In and disagreements With Accountants on Accounting and 47 Financial Disclosure Item 8A Controls and Procedures 47 Item 8B Other Information 48 PART III Item 9 Directors, Executive Officers, Promoters and Control Persons; 48 Compliance with Section 16(a) of the Exchange Act Item 10 Executive Compensation 51 Item 11 Security Ownership of Certain Beneficial Owners and Management and 52 Related Stockholder Matters Item 12 Certain Relationships and Related Transactions 52 Item 13 Exhibits 53 Item 14 Principal Accountant Fees and Services 54 Signatures 55 - 3 - PART I Note regarding forward-looking statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Asia Electrical Power International Group Inc. ("AEPI" or the "Company") undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Form 10KSB/A. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. - 4 - ITEM 1. DESCRIPTION OF BUSINESS History Asia Electrical Power International Group Inc. ("AEPI") was incorporated in the State of Nevada on August 30, 2002 as " Berita International Corporation ", for the purpose of producing high and mid-voltage electrical switchgears in PRC. On December 24, 2003, we changed our name to " Keiji International Group Inc. "and on September 30, 2004 we changed our name to " Asia Electrical Power International Group Inc. ". On January 23, 2003, we entered into an Asset and Share Exchange Agreement (the " Agreement ") with Shenzhen Naiji Electrical Equipment Co., Ltd. (" Naiji "), a PRC Corporation whereby we acquired all the issued and outstanding stock of Naiji for consideration of 24,000,000 shares of our common stock. Please refer to Exhibit 10.1 and 10.2. In PRC, corporate ownership is determined by each shareholder's proportionate cash contribution instead of proportionate share ownership. There is no authorized capital or amount of outstanding stock established. As a result, Naiji became our wholly-owned subsidiary. The shareholders of Naiji unanimously agreed to enter into the Agreement for the purposes of restructuring itself in anticipation of becoming listed on the OTC Bulletin Board ( "OTCBB" ). AEPI was formed by Naiji for this purpose. Prior to entering into the Agreement; we had no assets, liabilities, equity and had not issued any of our shares. As a result of entering into the Agreement; the shareholders of Naiji became the shareholders of AEPI in equal proportion wherein the 24,000,000 shares were allocated based on the capital contributions, or ownership of Naiji. The Agreement therefore was a non-arms length transaction. Naiji has produced high and mid-voltage electrical switchgears since its inception in 1997. For the years ended December 31, 2006 and 2005, we generated a profit of $ 426,765 and $ 286,134, respectively. Naiji expects to expand its operations in PRC and wishes to raise the necessary funds by means of attracting investment in the public market. We are currently listed on the OTCBB under the trading symbol of "AEPW" effective February 12, 2007. Principal Products, Services and Their Markets We design, manufacture and market electrical power systems designed to monitor and control the flow of electrical energy and to provide protection to motors, transformers and other electrically powered equipment. We carry a wide range of products which are generally configured together in various combinations to form a whole electric power and management system. The combinations vary depending on the needs of the customer and design specifications. Our produce line is as follows: Switchgears are use in combination with control, measurement, protection and command devices with which they are associated. Switchgears are commonly used in association with the electric power system, or grid, with the combination of electrical disconnects and/or circuit breakers used to isolate electrical equipment. Switchgear is used both to de-energize equipment to allow work to be done and to clear faults downstream. - 5 - SRM 16-12/24 SF6 GIS Ring Main Unit This product is used in conjunction with existing power systems to pass electrical current from one area to another; to allow for continuous flow of electricity. This product uses SF6 sulphurhexaflouride, a non-poisonous electronegative gas as insulation to protect the components. This product also has arc extinguishing properties through the use of circuit breakers. An arc is sparking which results when there are higher than normal levels of current and results in increased temperature in the unit. This occurs when the level of electricity used at one time exceeds a maximum level. The circuit breaker detects excessive power demands in a circuit and self-interrupts the arc when high levels of current occur. It is used primarily in connection with the generation, transmission, distribution and conversion of electric power. This product consists of the AFL 12/24 D Load Break Switch, VDM6/12, VS1 12/24 and the BP1 Vacuum Circuit Breakers. This product is suitable for end-user or network node. AGW 12/24 Outdoor Ring Main Unit This product is the outdoor counterpart of the SRM 16-12/24 SF6 GIS Ring Main Unit with automatic temperature control. This product consists of the VS1-12/24, VDM6-12 and BP series vacuum circuit breakers and the AFL 12/24D Load break switch. AGN 12/24 SF6 Ring Main Unit This product is similar to the SRM 16-12/24 SF6 GIS Ring Main Unit however it consist of the VS1-12/24, VDM6-12 and BP series vacuum circuit breakers and the AFL 12/24D Load break switch. KYN 12/24 Metal Clad Switchgear This product is a complete set of distribution devices with 3.6 -2KV, 24KV used mainly in power plants, and mining industries. Load Break Switches interrupts normal load currents in low voltage distribution networks. EK24 GIS Load Break Switch This product is an indoor high-voltage SF6 load switch and switchgear with a rated voltage of 12KV/24KV. It consists of SF6 gas as an arc-extinguishing property and insulation medium. This product includes three switch locations for on/off switching suitable for uses requiring controls at different locations. This product is adaptable with outdoor type cable cabinets. AFL 12/24D Load Break Switch This product is an indoor high-voltage SF6 load switch and switchgear with a rated voltage of 12KV. It consists of SF6 gas as an arc-extinguishing property and insulation medium. This product includes three switch locations for on/off switching suitable for uses requiring controls at different locations. This product is adaptable with outdoor type cable cabinets. AFW 12/24 Overhead Load Break Switch - 6 - This product is an outdoor high-voltage SF6 load switch is the outdoor overhead type distribution equipment with the rated voltage of 12KV and the three-phase alternating current of 50Hz. It is mainly used to make and break rated current or regulate overload current on aerial circuit, which is suitable for systems such as electric network transformer substations and mining and industrial enterprises. AFLA 12/24D SF6 Load Break Switch This product is an indoor high-voltage SF6 load switch and switchgear with a rated voltage of 12KV. It consists of SF6 gas as an arc-extinguishing property and insulation medium. This product includes three switch locations for on/off switching suitable for uses requiring controls at different locations. This product is adaptable with outdoor type cable cabinets however are mainly used indoors. Circuit Breakers are electric device that, like a fuse, interrupts an electric current in a circuit when the current becomes too high. VDM6/12 Vacuum This product is an indoor high voltage vacuum circuit breaker with permanent magnetic mechanism with a rated voltage of 12KV and the three-phase alternating current of 50Hz and is used to switch on/off various types of electrical load. It is suitable for various types of electrical networks however used especially in industries requiring the generation of higher voltages and longer operating times. VS1 12/24 Vacuum Circuit Breaker This product is the outdoor counterpart of the VDM6/12 Vacuum. AZW 12/24 Outdoor Circuit Breaker This product is an indoor high voltage vacuum circuit breaker with permanent magnetic mechanism with a rated voltage of 12KV-24KV and the three-phase alternating current of 50Hz and is used to switch on/off various types of electrical load. It is suitable for various types of electrical networks however used especially in industries requiring the generation of higher voltages and longer operating times. BP1/BP2 Vacuum Circuit Breaker This product is not manufactured by the Company and is imported by suppliers in the Ukraine. It has a vacuum circuit breaker with permanent magnetic mechanism with a rated voltage of 10KV/12KV/24KV. Branch Cabinets ADF 630 Indoor Cable Cabinet This product is used for the cable connection and branching connection between various points. The cabinet crust is made of 2 millimeters of stainless steel plate. Electrically charged parts are structured with complete insulation and air tight seal. This product is waterproof and widely used in conjunction with our product line mentioned above. ADF 630/2 Outdoor Cable Cabinet - 7 - This product is the outdoor counter part of the ADF 630 Indoor Cabinet. Please refer to Exhibit 10.3 for our standard supplier of raw materials contract. Advertising and marketing strategy Our main marketing strategies to target our markets are based on: 1. The efforts of our sales staff in our marketing department and branch offices located throughout the region to obtain new customers. Members of our top management oversee the efforts of our sales staff and make adjustments to our marketing strategy as appropriate in response to market conditions. Top management approves all marketing strategies carried out by our sales staff. Top management, on a monthly basis, reviews regional market reports of each branch office and makes adjustments to marketing strategies as market conditions vary in each region if necessary. In addition to marketing to tradition commercial/residential customers, we also keep abreast of news and development in rural areas where contracts will be awarded to supply equipment for all aspects of electrical network implementation by the PRC. 2. Effective client relations management directed through top management to maintain current customer base and to encourage referrals through these customers. In maintaining customer relations, our sales staff in our branch offices offer technical support, tend to customer service matters and arrange for on site visits from our technical staff to follow up on questions or concerns the customer may have. 3. Continuous enhancement product quality and new product development. 4. Marketing campaigns launched throughout the PRC through promotional materials, advertising in trade magazines and billboards and at trade exhibitions. Management believes that such marketing strategies have been effective in our achieving desired levels of revenues and therefore implementation of these strategies has been consistent. We also participate in industry exhibitions and trade fairs to be held in Harbin, Shenyang, Beijing, Guangzhou, Jinan, Nanning and Shanghai. Our target markets are: · Residential and commercial developers or contractors which may require expansion of existing power systems to new areas. Our sales staff regularly keep in contact with developers and contractors for future referrals to service any new development projects. Sales staff also seek new developers and contractors within their region via referrals from existing customers, or community resources (newspapers, trade magazines, etc.). · Wholesale manufactures who may make bulk purchases. We may offer a discount on bulk purchases and or discounts if we receive referrals from new customers. Manufacturers may keep promotional materials of ours in efforts to promote our products to their customer base. - 8 - · Electrical equipment installation companies who may refer us to potential customers. · Installation companies who are also licensed electricians appointed by government authorities also have their own customer base from which we may receive referrals · We use a variety of installation companies as our products require installation by these licenses electricians and by disbursing our installation hires throughout the region; we introduce our products to these electricians who may refer our products to their customers. · Electrical Bureaus of urban and rural cities who may award contracts to us to service various existing or new transportation developments such as airports, subway stations, etc. They may also require certain areas to be networked in order to distribute power to these areas. · We keep abreast on new rural and urban developments and bid on contracts to service these areas which require development or expansion. The majority of our marketing efforts are tended to generate referrals from existing customers. We place an emphasis on providing what we believe to be a higher lever of customer service, specifically relating to our on site visits, and technical support. Sales Network: We have developed an integrated sales network in PRC outside of Guangdong unless otherwise stated: Branch Office Location Kilometres from Principal Office in Shenzhen Guangzhou (Inside Guangdong) 137 Nanning 864 Changsha 1,306 Huizhou (Inside Guangdong) 92 Kunming 1,867 Changchun 3,554 Shanxi 655 Jinan 2,188 Beijing 2,639 Yinchuan and 2,874 Xi-an 1,980 Hefei (Anhui) * Lanzhou (Ganshu) * Zhengzhou (Henan) * *Our branch offices in Chongqing, Shijiazhuang, Wuhan, Tangshan are located in Hebei province which is approximately 2000 KM from Shenzhen. Branch offices are solely responsible for all sales and marketing efforts. All sales orders are directed to the operations office in Shenzhen whereby the products are manufactured and assembled. The rent for the principal offices is approximately $ 9,000 per month plus common area costs. The rent for the branch offices are $ 150 per month for each office. Please refer to Exhibit 10.4 for our standard sales contract. - 9 - Distribution Within the Guangdong province, we distribute our products through our own fleet of vans. Approximately 30% of deliveries and sales are within the Guandong province. With sales orders outside of the Guangdong province, we contract out to freight forwarders to deliver our products. The remaining 70% of deliveries and sales are outside of the Guangdong province. We have a contract with freight forwarders for periods of 1 year. The freight forwarding industry is highly competitive and widely disbursed throughout PRC. We can easily engage other forwarding companies if there is a need. Competition We expect to encounter significant competition from other power transmission/distribution equipment companies that have been in the industry for a longer period of time and have a more extensive line of products than us. These industries are populated by many national or international companies, with significantly greater resources than ours. The major companies in the power transmission/ distribution equipment market are ABB, Siemens, and Schneider Electric. In addition, other smaller manufacturers exist in this market throughout the region. There are also competitors that carry copyright infringed products, or pirated products which are of lesser quality, resulting in a lower selling price. Pricing is an important factor in methods of competition; however, we believe that customer service from inception of the customer relationship throughout the life of the product purchased is an equal factor in our methods of competition. Our competitors may offer a lower price given they may have stronger purchasing power due to economies of scale of their raw materials. Our selling price includes not only the product, but also encompasses the customer service we provide throughout the life of our product, and consequently our relationship with our customer(s). Our products expected life averages over 20 years and throughout this time we maintain our relationship with our customers and build new relationships through referrals. Our methods of competition is focused on providing on-site visits to address any questions or concerns the customer may have or just to follow up on whether the customer is satisfied with our product. Most of our competitors, to the best of our knowledge, do not follow up with their customers in this fashion. Trends in the market We expect a high volume of new domestic business from electricity infrastructure investments as a result of the PRC's 11 th five year plan which will: "Build new socialist rural areas, optimize and upgrade industrial structures, promote concordant development of regions, build a conservation-minded and environment-friendly society, further system reform and enhance opening-up, efficiently practice strategies to invigorate China through science and education and through human resource development, and give impetus to constructing a socialist harmonious society." - Source, www.China.org With new developments in rural areas, the PRC will be accepting bids to service such areas to establish electrical networks. We anticipate such new developments will increase our sales by 40% per year for fiscal 2007 and 2008 year ends and 30% by fiscal 2009 year end. A majority of our sales are generated through - 10 - existing customer base by referrals however with these new developments, we expect a substantial amount of our sales to be generated by fulfilling PRC contract bids to service rural areas in 2007 though 2009. Intellectual Property Patents We carry one patent for our SRM 16-12/24 SF6 GIS Ring Main Unit. We obtained this patent from the National Intellectual Property Bureau in April 2000. The patent life is 10 years and expires April 2010. The significance of carrying a patent on this product is that at the time, we expected to generate the majority of our revenues from this model and wanted protection from any loss of revenue from the pirating of this product by various sources and from sales in illegal markets. However, this product has continuously been pirated despite the patent. We do not carry any patents for our other products because the cost of obtaining a patent outweighs the benefits as copyright infringement laws in PRC are relatively new and enforcement to our knowledge is rare. Since PRC joined the World Trade Organization, the Trademark Law was amended in 2001 and Implementing Rules in late 2002, and amended its copyright law. Enforcement of copyright infringement in PRC has also been addressed, including recent changes that stiffened penalties for patent, trademark or copyright infringement, and the use of preliminary injunctions, and added criminal liability as an available remedy to trademark infringement. In light of these new amendments, we may apply for patents on the remainder of our products in 2007. Trademarks We do not have any trademarks on our trade name or logo. Employees Principal Business Office We currently have260 full time employees in our Principal Business Office, filling positions in our Marketing, Quality Control, Research and Development, Productions, Purchasing/Transportation, Administration and Finance Departments. Manufacturing facilities are on this site as well. The Marketing Department is disbursed throughout the region in both our Principal Business Office and Branch Offices and responsible for launching advertising campaigns, market research and customer service. The Quality Control Department is located in the Principal Business Office and responsible for outer and inner design specifications, input and output inspection, inventory management, product testing and after installation service support. This department also supervises the production department. Employees in this department consist of engineers and other technical staff. The Research and Development Department is located in the Principal Business Office and is responsible for innovation of new and improved technologies. The department works closely with the Quality Control Department to ensure new products are constructed within specifications.Employees in this department consist of engineers and other technical staff. - 11 - The Production Department is located in the Principal Business Office and is responsible for production, assembly and packaging. The department receives all specifications from the quality control department. The Purchasing and Transportation Department is located in the Principal Business Office and is responsible for fulfilling inventory orders from the quality control department, inventory management and co-ordination of delivery and installation. The Administration Department is located in the Principal Business Office and is responsible for human resources, training, and payroll. The department also evaluates all processes to ensure certain levels of efficiency are maintained. The Finance Department is located in the Principal Business Office and is responsible for compliance with accounting principles and national tax laws, bookkeeping, preparing budgets and analysis of financial reports. Employees in this department consist of senior and junior staff accountants. Branch Offices We have a total of 40 employees in our 35 Branch offices located throughout the region. Branch offices were established to integrate an extensive sales network, directly solely for sales and marketing efforts. Administrative Branch Office We have 2 consultants in our Administrative Branch Offices. Our consultants provide translation and EDGAR filing services. Mr. Guo provides this office space for our consultants rent free. Management believes that relations with its employees are good. RISK FACTORS Any of the following risks could materially adversely affect our business, financial condition, or operating results. Compliance and enforcement of environmental laws and regulations may cause us to incur significant expenditures and resources of which we may not have. Extensive national, regional and local environmental laws and regulations in PRC affect our operations. These laws and regulations set various standards regulating certain aspects of health and environmental quality, which provide for user fees, penalties and other liabilities for the violation of these standards. We believe we are currently in compliance with all existing PRC environmental laws and regulations. However, as new environmental laws and legislation are enacted and the old laws are repealed, interpretation, application and enforcement of the laws may become inconsistent. Compliance in the future could require significant expenditures, which may adversely effect our operations. The enactment of any such laws, rules or regulations in the future may have a negative impact on our projected growth, which could in turn decrease our projected revenues or increase our cost of doing business. We face intense competition which could decrease our market share and result in an inability to maintain our working capital needs indefinitely. We expect to encounter significant competition from other power transmission/distribution equipment companies, which have been in the industry for a longer period of time and have a more extensive line of - 12 - products. These industries are populated by many national or international companies, with significantly greater resources than ours. The major companies in the power transmission/ distribution equipment market are ABB, Siemens, and Schneider Electric. In addition, other smaller manufacturers exist in this market throughout the world. These competitors could have: · substantially greater financial and technical resources, which may allow them to expand their operations more quickly, offer a broader range of services and offer services at more competitive prices; · more extensive and well developed marketing and sales networks, which may allow them to grow their subscriber bases more quickly and efficiently; · greater brand recognition, which may influence a subscriber's purchase decision; · larger subscriber bases, which may provide economies of scale and operating efficiencies not available to us; · longer operating histories; and · more established relationships with government officials, equipment specialists and/or other strategic partners. We are dependent on a few key personnel, being our officers and directors and the loss of any key personnel could have a material adverse effect on our ability to carry on business. We are substantially dependent upon the efforts and skills of our executive officers, Mr. Guo and Mrs. Chen. We do not have employment contracts with either Mr. Guo or Ms. Chan and thus they have no obligation to fulfill their capacities as executive officers for any specified period of time. The loss of the services of either of the executive officers could have a material adverse effect on our business. Our shareholders may not be able to enforce U.S. civil liabilities claims. Our assets are located outside the United States and are held through a wholly-owned subsidiary incorporated under the laws of Nevada. Our current operations are conducted in PRC and Canada. In addition, our directors and officers are residents of countries other than the United States. All or a substantial portion of the assets of these persons are located outside the United States. As a result, it may be difficult to effect service of process within the United States upon these persons. In addition, there is uncertainty as to whether the courts of PRC and Canada would recognize or enforce judgments of United States courts obtained against us or such persons predicated upon the civil liability provisions of the securities laws of the United States or any state thereof, or be competent to hear original actions brought in these countries against us or such persons predicated upon the securities laws of the United States or any state thereof. We do not carry patents for the majority of our products which may result in a continuing decrease in our market share due to existing pirated products on the market. Through our experience, obtaining a patent has not prevented our products from being pirated, and enforcement in the industry is considered rare. As a result, we see insufficient value from obtaining patents on our line of products. Currently our products are not used in the US and, thus, obtaining a US patent is unnecessary. In the event that our products are used in the US, we will consider applying for a patent at that time. When PRC joined the World Trade Organization, it also amended its patent law to expand its scope to deter the infringement of all types of intellectual property. An enforcement organization was created (State Intellectual Property Office) for the purpose of coordinating all enforcement efforts by merging the patent, - 13 - trademark and copyright offices under one authority. To date, this has not occurred. Until an enforcement structure is in place under one distinct authority, we do not foresee that enforcement of any type of copyright infringement will be achieved. There will continue to be pirated products in the market until penalties are enforced by the authorities. To our knowledge, enforcement is considered rare and until this perception is changed, industries will continue to lose market share such as we have experienced. As a result, we have focused on providing and maintaining good client relations for our existing and new customers, however, our efforts may not materialize into increased market share. We carry no insurance policies and are at risk of incurring personal injury claims from our employees and subcontractors, and incurring loss of business due to theft, accidents or natural disasters. We currently carry no policies of insurance to cover any type of risk to our business except vehicle insurance. It is common practice in PRC not to carry such insurance. We are required to renew our business license every 10 years and if we do not pass certain government inspections to ensure environmental laws are not breached, as required in the process of obtaining renewal, our business may be discontinued until we have implemented necessary recommendations as a result of inspections. We obtained our business license on June 20, 2007 for a period of 10 years ended June 20, 2017. After this period expires, we are subject to another inspection in order to extend our business license for another 10 years.
